Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/21 has been entered.
This office action is in response to correspondence 04/02/21 regarding Application 16/293,930, in which claims 1, 3-5, 9, and 12-15 were amended. In order to expedite allowance, the examiner has further amended claims 3, 9, 15, 18-20, and 22. Claims 1 and 3-22 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kyle Rule, Reg. No. 77231 on 04/20/21.

The application has been amended as follows:
claims:

In claim 3: lines 3-4, replace “weather event and a duration of the type of weather event” with “weather-related event and a duration of the type of weather-related event”

In claim 9: line 2, replace “determine generate” with “generate”

In claim 15: line 15, replace “the type of event” with “a type of weather-related event”
	        line 18, replace “determining a type of event and a severity” with “determining a severity”

In claim 18: lines 1-2, replace “method of claim 15, wherein the microphone is located on a building, the method further comprising” with “method of claim 15, further comprising”

In claim 19: lines 1-2, replace “method of claim 15, wherein the event is a weather event, the method further comprising” with “method of claim 15, further comprising”

In claim 20: lines 1-2, replace “method of claim 15, wherein the microphone is located on a building, the method further comprising” with “method of claim 15, further comprising”

In claim 22: lines 1-2, replace “method of claim 15, wherein the event is associated” with “method of claim 15, further comprising: determining a second type of event, wherein the second type of event is associated”


Response to Arguments
Amended independent claims 1, 12, and 15 overcome the 35 U.S.C. 103 rejections of claims 1 and 3-22 based on Jacob, Binder, Wolf, Zurek, Schultz Li, Subramanian, Wedig, ,Moon, and Maroney, and so they are withdrawn. 

Allowable Subject Matter
Claims 1 and 3-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 12, and 15 is Jacob et al (U.S. Patent: 10,300,876). Jacob discloses: a sensor assembly comprising: a housing defining an internal volume (housing of a portable/mobile computing device to integrate/hold various components, Fig. 1, Element 110; Col. 2, Lines 23-46; Col. 3, Lines 39-44; and Col. 7, Lines 15-21); a microphone disposed within the internal volume (microphone, Col. 6, Lines 44-61); an audio signal processor disposed within the internal volume and electrically coupled to the microphone (audio signal processor, Col. 3, Lines 39-44; see also the electrical connection in the computing device between the processor (114) and the microphone (112) in Fig. 1), the audio signal processor configured to: process an audio signal generated by the microphone, and generate an event classification and an event characteristic from the audio signal, wherein the event classification is indicative of a type of weather-related event, and wherein the event characteristic is indicative of a severity of the type of weather-related event (the processor receives the audio signal generated by the microphone and classifies an event in the audio signal and the severity/magnitude of the event, Col. 2, Lines 35-63; Col. 3, Lines 22-38; Col. 3, Line 64- Col. 4, Line 60; and Col. 7, Lines 15-45, audio event classification type taking the form of a weather event type (e.g., hail or other types of inclement weather) which includes a magnitude of the weather event, Col. 2, Lines 35-63; Col. 3, Lines 22-38; Col. 3, Line 64- Col. 4, Line 60; and Col. 7, Lines 15-45); and a communications interface electrically coupled to the audio signal processor (communications module, Col. 3, Lines 39-44 and Col. 5, Lines 41-48; see also the electrical connection in the computing device between the communications module (116) and the audio signal processor (114) in Fig. 1), the communications interface configured to receive event records from the audio signal processor, wherein the event records include one of the event classification and the event characteristic (the communications interface module receives audio/sound event records including the event type classification and severity magnitude for transmission over a network to a destination such as a central monitoring service or emergency services, Col. 3, Lines 39-44; Col. 5, Lines 41-48), wherein at least one of the microphone, the audio signal processor (Col. 2, Lines 47-64; Col. 3, Lines 39-44; Col. 3, Line 64- Col. 4, Line 13; Col. 4, Line 61- Col. 5, Line 11; Col. 5, Lines 41-48; and Col. 7, Lines 22-45), and the communications interface are contained within an internal volume of the housing (communications interface module is a component housed within the housing of the mobile computing device, Fig. 1, Elements 110 and 116; Col. 2, Lines 23-46; Col. 3, Lines 39-44; and Col. 7, Lines 15-21). However, Jacob does not disclose the limitations of amended independent claims 1, 12, and 15.

A combination or modification of Jacob and the other prior art of record would not have resulted in the limitations of claims 1, 12, and 15, and therefore claims 1, 12, and 15 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 3-11, 13, 14, and 16-22 are allowable because they further limit allowable parent claims 1, 12, and 15.


Gunderson (9,830,932) discloses a housing (housing 502, Col 10 lines 3-4) comprising a base and a cover that is coupled to the base (fastener holes may accept fasteners to close a lid on the housing, Col 1 lines 7-9), the base and cover together defining an internal volume, the base comprising a mount that is configured to couple the housing to an exterior surface of a building (housing 502 may be mountable to a ceiling or a wall in a building room, Col 10 lines 3-4), the housing defining a sound port that fluidly couples the internal volume with an environment surrounding the housing (microphones are coupled to the environment with physical filtering such as foam, Col 10 lines 41-58, Fig 4 elements 104). Gunderson is concerned with detecting an active shooter situation by analyzing gunshot noises, and does not classify type or severity of weather events based on sound.

Khunarsal et al. (“Very short time environmental sound classification based on spectrogram pattern matching”. Information Sciences 254 (2013), pages 57-74) describe classifying weather events such as rain and thunder based on spectrogram features, see Figure 3 and page 63. However, Khunarsal does not use microphones in a housing mounted to a building. 

Distinguishing weather events by sound, as Khunarsal demonstrates, requires much more sophisticated analysis than detecting gunshot noises as in Gunderson, and so a combination or modification for Jacob with Gunderson and Khunarsal resulting in the limitations of claims 1, 12, and 15 without undue experimentation would not have been within the bounds of reasonability for one of ordinary skill in the art before the effective filing date of the claimed invention.
 

Any comments considered necessary by applicant must be submitted no later than the payment 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                        04/20/21